Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 19 July 2022. The amendments to the claims have overcome the objection to claim 1, and the 35 USC 112 rejections. Applicant's arguments with respect to the art rejection have been fully considered but they are not persuasive. 
Information Disclosure Statement
	The office action from the Japanese Patent Office cited in the information disclosure statement of 14 June 2022 has been considered with respect to the provided English abstract. JP 2011-513508 cited in the  information disclosure statement of 14 June 2022 has been considered with respect to the discussion of this reference in the office action from the Japanese Patent Office and the formula in the reference.
Election/Restrictions
	Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 July 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1, 3-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 11,021,651.
 	The teachings of this patent are found in its provisional application and thus this reference is prior art under 35 USC 102(a)(2).
	This reference teaches a nanostructure, which includes a nanoparticle (col. 12, lines 39-55) having a ligand of formula I attached thereto. The ligand of formula I includes the formulas R3-(OCH2CHR1A)x-(OCH2CHR1B)y-R2-SH, when z=0, and where R2 is C1-20 alkyl; R3 can be a C1-20 alkyl, which includes methyl; R1A and R1B are independently H or C1-20 alkyl, which include methyl; x is 1-100 and y is 1-100. The preferred R2 is ethylene (col. 3, lines 22-37) and it teaches the ligand preferably contains poly(ethylene oxide) or  poly(propylene oxide) blocks (col. 2, lines 26-33), which means R1A=R1B=H or R1A=R1B=CH3  This ligand suggests the claimed first material where X is SH, Y is R2, which includes C1-15 alkyl (or alkylene) and is preferably ethylene; and R3-(OCH2CHR1A)x-(OCH2CHR1B)y suggests the claimed Z when R1A and R1B are the same and are either H or methyl (ethylene oxide or propylene oxide) and R3 is methyl and the total amount of x and y is 2-200. The taught broad total of 2-200 overlaps the claimed x range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.
	Column 23, lines 12-35 teaches the ligand is a thiolate and that thiolate ligands bond to the taught nanostructure by through the anionic sulfur of the ligand. Thus the taught ligand of the formulas R3-(OCH2CHR1A)x-(OCH2CHR1B)y-R2-SH,  would have the formula R3-(OCH2CHR1A)x-(OCH2CHR1B)y-R2-S- when bonded to the taught nanoparticles, where the sulfur anion bonds to the cationic sites on the surface of the nanoparticles. Thus the reference teaches the X of claims 1 and 18, suggests the Y of claim 1 and suggests the Z of claim 1.
	Column 3, lines 1-21 teaches the nanostructure comprises a core and optionally at least one shell comprising at least two of Zn, Cd, S, Se and Te. The taught core comprises a Group 13 element, such as In, and a Group 15 element such as P. The reference teaches that there can be two shell layers, which reads upon the claimed double shell layers of claim 6 and that one layer is composed of ZnS and the other is composed of ZnSe. These nanostructures suggest the nanoparticle of claims 3-6. Column 5, lines 9-10 and columns 19-22 teach the nanostructure are quantum dots, which means they are semiconducting light emitting nanostructures or nanoparticles. 
	The reference teaches a composition of at least one population, or a plurality, of the taught nanostructures, in at least one resin, which can be a UV curable (meth)acrylate monomer or  a (meth)acrylate resin, which is a poly(meth)acrylate (col. 29, line 4-45). The taught at least resin reads upon the claimed second material of claim 1 and the taught plurality meets the requirement of claim 8. The reference that when the resin is a UV curable resin, the composition can further comprise a polymerization initiator (col. 30, lines 11-16), which reads upon the additional material of claim 7. 
	The nanostructure comprises about 0.0001-2 wt% of the composition, overlaps the range of claim 9. The reference teaches the composition can contain a first ligand different from the above ligand attached to the nanostructures (col. 6, line 60-col. 7, lines 4), which reads upon the claimed addition ligand of claim 7. The reference suggests the claimed composition. 
Response to Arguments
	Applicants’ arguments have been considered but are not convincing. The arguments with respect to taught formula (II) are given no weight since the argued ligand (II) is not the basis of the rejection. Thus these arguments do not overcome the rejection. 
	The arguments with respect to the taught ligand having formula (I) are not convincing. While the reference does not exemplified a ligand of formula I that falls within the claimed formula, the taught R3-(OCH2CHR1A)x-(OCH2CHR1B)y- part of the taught ligand where x+y is 2-200 and OCH2CHR1A and OCH2CHR1B are the same and either are both ethylene oxide or propylene oxide clearly suggests to one of ordinary skill in the art the claimed Z formula since it falls within the claimed (CHR1)nO and R3 parts of the claimed Z formula of [(CHR1)nO]x-R3 and the taught number of alkylene glycol units overlap the claimed range of 1-8. The taught preferred R2 of ethylene clearly suggests to one of ordinary skill in the art the claimed Y formula since it falls within the claimed Y definition. The teachings that z is 0 or 1 clearly suggests to one of ordinary skill in the art embodiments where z is 0 and R4 is not present. The fact that the taught formulas includes a large number of species does not overcome the rejections. There is no absolute correlation between the size of the prior art genus and a conclusion of obviousness. See, In re Baird, 16 F.3d at 383, 29 USPQ2d at 1552. In this situation, all of the defined variables, with the exception  of the number of alkylene groups, fall within or clearly suggest the claimed definitions of X, Y and Z. This means that the teachings in the reference gives sufficient guidance for one of ordinary skill in the art to readily envision the claimed ligand formula from the taught ligand formula of R3-(OCH2CHR1A)x-(OCH2CHR1B)y-R2-SH, where R2 is C1-15 alkyl, preferably ethylene; R3 can be a methyl; R1A and R1B are independently H or methyl and x+y is 2-200. While the taught amount of alkylene glycol groups overlaps the newly claimed range of 1-8, applicants have not shown that this newly claimed x range gives unexpected results. The facts in the provided decision of Ex parte Alig are different from those in this rejection in that in this case the variables R2 only selected from C1-20 alkyl groups; R3 is selected from C1-20 alkyl, C3-8 cycloalkyl or C6-14 aryl groups and R1A and R1B are independently H or C1-20 alkyl. Here the taught R2 includes 15 of the claimed species out of the 20 taught; R1A and R1B each include two of claimed species out of the 21 taught and R3 includes 1 out of the 25 species taught, where each of the claimed species is easily envisioned from the teachings of U.S. patent 11,021,651. Thus there are not thousands of possible combination as in the fact pattern for Ex parte Alig. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). These arguments do not overcome the rejection. 
	The arguments with respect to the teachings in column 4, lies 40-62 and column 10, lines 54-65 do not overcome the rejection since the resins of columns 28-40 include poly(meth)acrylate resins and (meth)acrylate monomers that can be present in the taught compositions. The rejection is maintained. 
Allowable Subject Matter
Claims 20 and 21 are allowed.
	There is no teaching or suggestion in the cited art of record of a semiconducting light emitting nanoparticles comprising at least a core, optionally at least one shell layer, a first material having the formula HS-OC2H4-[C2H4O]x-CH3 where x is 1-100 and a second material selected from at least one member of the group consisting of poly(meth)acrylate or a (meth)acrylate monomer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/4/22